        Case 1:18-cr-10206-NMG Document 63 Filed 03/05/19 Page 1 of 5



                      United States District Court
                        District of Massachusetts

                                      )
United States,                        )
                                      )
            Plaintiff,                )
                                      )
            v.                        )
                                      )     Criminal Action No.
Igor Moiseev and Alexander            )     18-10206-NMG
Grinis,                               )
                                      )
            Defendants.               )
                                      )


                            MEMORANDUM & ORDER

GORTON, J.

     In 2018, the government filed a sealed indictment against

Igor Moiseev (“Moiseev”) and Alexander Grinis (“Grinis”).               The

government alleges that Moiseev committed bank fraud in

violation of 18 U.S.C. § 1344 and identity theft in violation of

18 U.S.C. § 1028A.     It further alleges that Grinis made false

statements on a loan application in violation of 18 U.S.C. §

1014.   Both defendants are subject to forfeiture allegations

pursuant to 18 U.S.C. § 982(a)(2).

I.   Defendants’ Motions to Sever and Suppress

     In anticipation of trial, the defendants, who are

represented by separate counsel, submitted two pretrial motions

that the Court now considers.




                                    -1-
      Case 1:18-cr-10206-NMG Document 63 Filed 03/05/19 Page 2 of 5



     A. Grinis’s Motion to Sever

     In November, 2018, Grinis filed a motion to sever (Docket

No. 33), arguing that 1) he and Moiseev have been charged with

different crimes, 2) the government has not alleged conspiracy

and 3) there is no allegation that Grinis had knowledge of

Moiseev’s intent to defraud.     Because the two defendants are not

accused of engaging in the same act or transaction, Grinis avers

that severance is required under Fed. R. Crim. P. 8(b).          Grinis

further claims that a joint trial would be prejudicial pursuant

to Fed. R. Crim. P. 14(a) because the evidence with respect to

Moiseev’s alleged embezzlement has no bearing on whether Grinis

falsely certified loan documents and would create a negative

inference of guilt by association.

     The government opposed this motion, contending that the

defendants were properly joined, pursuant to Fed. R. Crim. P.

8(b), because each count in the indictment arises from the same

set of facts or same series of acts or transactions.         The

government further responds that Grinis has failed to

demonstrate a strong showing of prejudice and that proper jury

instructions will ensure a fair trial for Grinis.         Finally, the

government submits that a joint trial, in which the same

evidence would be introduced against both defendants, promotes

judicial efficiency and serves the interest of justice.



                                  -2-
      Case 1:18-cr-10206-NMG Document 63 Filed 03/05/19 Page 3 of 5



     Fed. R. Crim. P. 8(b) provides that

     The indictment or information may charge 2 or more
     defendants if they are alleged to have participated in the
     same act or transaction, or in the same series of acts or
     transactions, constituting an offense or offenses.


Because the allegations against the two defendants arise from

the same set of facts and defendant has the burden of

demonstrating improper joinder, the motion to sever will be

denied. United States v. Natanel, 938 F.2d 302, 306 (1st Cir.

1991) (holding that defendant has the burden of demonstrating

that misjoinder has taken place).

     Moreover, Fed. R. Crim. P. 14(a) provides that

     If the joinder of offenses or defendants in an indictment,
     an information, or a consolidation for trial appears to
     prejudice a defendant or the government, the court may
     order separate trials of counts, sever the defendants’
     trials, or provide any other relief that justice requires.

In applying Fed. R. Crim. P. 14(a), courts have demonstrated a

preference for joinder absent a strong showing of prejudice.

United States v. Silvestri, 790 F.2d 186, 188 (1st Cir. 1986)

(holding that to prevail on a motion to sever, a defendant must

make a strong showing of prejudice).      Grinis has not

demonstrated that substantial prejudice is imminent.         Nor has he

rebutted the claim that a limiting instruction can cure any

alleged prejudice.   Thus, because Grinis has not met his burden

with respect to prejudice, his motion to sever will be denied.




                                  -3-
        Case 1:18-cr-10206-NMG Document 63 Filed 03/05/19 Page 4 of 5



       B. Moiseev’s Motion to Suppress

       On January 22, 2019, Moiseev filed a motion to suppress

financial records that were seized without a warrant (Docket No.

51).    He alleges that the extensive seizure of his financial

records is akin to more recent cases (namely Carpenter v. United

States, 138 S. Ct. 2206 (2018)), where the Supreme Court refused

to extend the third-party doctrine to novel circumstances.              The

government responds that it is not required to obtain a search

warrant for financial records pursuant to the third-party

doctrine and that Moiseev misstates the holding in Carpenter.

       In Carpenter v. United States, the Supreme Court recognized

that individuals have a reasonable expectation of privacy with

respect to their individual movements captured by cell phone

records. Carpenter, 138 S. Ct. at 2217.         Carpenter is easily

distinguished as a “novel circumstance” because in that case,

the government obtained location data from a cell phone without

a warrant. Id.     Here, the government obtained Moiseev’s

financial records pursuant to grand jury subpoenas, and thus,

United States v. Miller, 425 U.S. 435 (1975), in which the

Supreme Court found no expectation of privacy in records held by

a bank, controls.




                                    -4-
      Case 1:18-cr-10206-NMG Document 63 Filed 03/05/19 Page 5 of 5



     Accordingly, defendant Moiseev’s motion to suppress will be

denied.

                                 ORDER

     Defendant Grinis’s motion to sever (Docket No. 33) and

Defendant Moiseev’s motion to suppress (Docket No. 51) are both

DENIED.



So ordered.



                                   _/s/ Nathaniel M. Gorton____
                                   Nathaniel M. Gorton
                                   United States District Judge



Dated March 5, 2019




                                  -5-
